



Exhibit 10.3


AMENDMENT NO 1.
TO THE
AFFILIATED MANAGERS GROUP, INC.
AMENDED AND RESTATED 2002 STOCK OPTION AND INCENTIVE PLAN


This Amendment to the Affiliated Managers Group, Inc. Amended and Restated 2002
Stock Option and Incentive Plan (the “Plan”) is effective as of July 22, 2020,
pursuant to Section 13 of the Plan.
1.    Administration of Employee Tax Withholdings. Subparagraph (b)(Tax
Withholding-Payment in Stock) of Section 11 of the Plan is hereby replaced in
its entirety with the following:
“Payment in Stock. Unless otherwise set forth in an Award agreement, a
participant may elect to have the applicable tax withholding obligation
satisfied up to the maximum extent consistent with equity accounting treatment,
by (i) authorizing the Company to withhold from shares of Stock to be issued
pursuant to any Award a number of shares as the Company may determine with an
aggregate Fair Market Value (as of the date the withholding is effected) up to
the maximum, but no less than the minimum, tax withholding amount due, or (ii)
transferring to the Company a number of shares of Stock as the Company may
determine owned by the participant with an aggregate Fair Market Value (as of
the date the withholding is effected) up to the maximum, but no less than the
minimum, tax withholding amount due.”
2.    Method of Exercise - Net Exercise. Clause (B) of subparagraph
(a)(iv)(Grant of Stock Options-Method of Exercise) of Section 5 of the Plan is
hereby replaced in its entirety with the following:
“Through the delivery of previously acquired unrestricted shares of Stock, or
the withholding of unrestricted shares of Stock otherwise deliverable upon
exercise, in either case, that have an aggregate Fair Market Value equal to the
exercise price;


(For purposes of this clause (B), Fair Market Value shall mean the (i) the
closing price for a share of Stock reported on the New York Stock Exchange (or
any other national securities exchange on which the Stock is then listed) on the
date of exercise or, if no closing price is reported for that date, the closing
price on the immediately preceding date on which a closing price was reported or
(ii) in the event that the Stock is not traded on a national securities
exchange, the fair market value of a share of Stock determined by the
Administrator consistent with the rules of Section 422 and Section 409A to the
extent applicable.)”
3.    Status of Plan. Except as specifically amended hereby, the Plan shall
continue in full force and effect. From and after the date hereof, all
references in any agreements covering awards granted under the Plan shall be
deemed to be references to the Plan as hereby amended.


Amended as of July 22, 2020.







